          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 1 of 23



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
     ELHAM ROOHANI
 3   Nevada Bar #12080
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     elham.roohani@usdoj.gov
 6
     Attorney for the United States of America
 7
                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
                                             -oOo-
 9   United States of America,                    )
                                                  ) Case No. 2:16-cr-100-GMN-CWH
10                  Plaintiff,                    )
                                                  ) Government’s Sentencing Memorandum
11          vs.                                   )
                                                  )
12   Jan Rouven Fuechtener,                       )
                                                  )
13                  Defendant.                    )
                                                  )
14

15                                          I. Introduction

16          From 2007 to 2016, Jan Rouven Fuechtener knowingly possessed and received child

17   sexual abuse material. Possession and receipt was just the start. He then chatted online with

18   other pedophiles and knowingly distributed and advertised that material to them. He also

19   hosted pedophile sex parties so that he and others could engage in sexual activity while

20   watching children being raped and sodomized in the videos. Besides trading his collection

21   with others, Fuechtener wanted more than videos; he repeatedly encouraging a father to

22   sexually abuse his daughter so Fuechtener could watch via web cam. Fuechtener also

23   sought guidance from others for his next conquest—how to drug and rape a young boy.

24

                                             Page 1 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 2 of 23



 1          His fervor to grow his collection and share his sexual deviance with others led him to

 2   share the password to his collection with an undercover agent, ultimately leading to his

 3   arrest. Once caught, Fuechtener made inculpatory statements, but blamed others for his

 4   child pornography collection. After seeing the trial evidence against him unfold, he pleaded

 5   guilty, but then reversed course and refused to accept responsibility—instead blaming his

 6   attorneys for his plea, his husband for sexual abuse, and his friend for downloading the child

 7   pornography, all in the face of overwhelming evidence of his guilt.

 8          Because of the egregiousness of Fuechtener’s conduct, and his inability to accept

 9   responsibility, the government requests a 365-month sentence (slightly above the low-end

10   guideline range of 360 months), with a lifetime term of supervision to follow.

11                                    II. Procedural Background

12          In March 2016, the grand jury indicted Fuechtener for possessing, receiving,

13   distributing, and advertising child pornography. Fuechtener proceeded to trial, but as the

14   government presented its final witness, Fuechtener sought a plea offer. The next day,

15   Fuechtener pleaded guilty to the first three counts in the indictment.

16          In May 2017, Fuechtener sold his home and attempted to conceal his share of the

17   proceeds by hiding them in Germany with his co-conspirator, Frank Alfter. But the

18   government sought and the Court granted restraint of the funds to preserve them for

19   restitution and any possible court-ordered fine.

20          In June 2017, Fuechtener moved to withdraw his guilty plea. Over the course of a

21   five-day evidentiary hearing, Fuechtener maligned the professional skills of his trial counsel,

22   perjured himself, and asked another inmate to testify falsely for him. The Court denied his

23   motion. Undaunted, in August 2018, Fuechtener again moved to withdraw his guilty plea.

24   The Court denied the motion, but without prejudice to newly retained counsel re-filing.

                                              Page 2 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 3 of 23



 1                                         III. Relevant Facts

 2          In August 2015, as “Lars45” on GigaTribe, Fuechtener initiated contact with

 3   undercover FBI Task Force Officer Joe Ahmed (TFO Ahmed), 1 and provided TFO Ahmed

 4   with the password to Lars45’s locked shared folders. TFO Ahmed was able to browse

 5   Lars45’s folders and observed hundreds of file titles indicative of child sexual abuse

 6   material. In fact, almost every file title suggested that it was child pornography.

 7          Over a month later, TFO Ahmed again observed Lars45 logged into the GigaTribe

 8   network. Using the password previously supplied by Fuechtener, TFO Ahmed downloaded

 9   numerous child pornography files from the protected folders, demonstrating that Fuechtener

10   continued to actively advertise and distribute child pornography. Not only was this

11   confirmed by the forensic evidence derived from Fuechtener’s seized computers (e.g., chats

12   on multiple platforms), but also from information received from GigaTribe subpoenas (e.g.,

13   friends with user names indicative of an interest in child sexual abuse material).

14          Because of how GigaTribe works, Fuechtener had to take multiple proactive steps to

15   build and distribute his child sexual exploitation collection. First, he had to find like-minded

16   individuals. Second, he had to become friends with them. Third, he had to chat with them

17   to share his password. Fourth, he had to ask them for their passwords. Fifth, he had to

18   download from them. Sixth, he had to leave files in his shared folders for them to download.

19   Only 850 files were available for sharing showing that Fuechtener was curating his shared

20   collection. None of these steps was accidental or automated. This active and multi-step process

21   takes this case outside of the heartland of the typical peer-to-peer case.

22          Based on TFO Ahmed’s downloads from Lars45, FBI Special Agent Mari Panovich

23

24   1
             TFO Ahmed used an undercover account with a user name indicative of having an interest
     in child sexual exploitation material.
                                               Page 3 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 4 of 23



 1   executed a federal search warrant at Fuechtener’s home in Las Vegas, Nevada (“the

 2   Residence”), which was owned by Fuechtener and his husband. 2 When SA Panovich made

 3   contact with Fuechtener at the Residence, Alfter was out of the country. Post-Miranda,

 4   Fuechtener admitted the Lars45 GigaTribe account and the larsschmidt22@hotmail.com

 5   account belonged to him. Agents seized 38 devices located throughout the Residence.

 6   Forensic examinations revealed that nine devices (found in virtually every area of the house)

 7   contained child pornography, including the files downloaded by TFO Ahmed.

 8          The videos found on Fuechtener’s devices and distributed to TFO Ahmed were

 9   nothing short of despicable. The videos include a 7-8 year old blindfolded boy performing

10   oral sex on an adult male’s penis. Another shows a 3-4 year old whimpering toddler being

11   anally raped by an adult penis. Yet another video shows an adult male anally raping a child

12   who is crying out in pain throughout the video. These sadistic videos are representative of

13   the >9,000 child pornography videos found across nine devices. Most of the videos were

14   over five minutes in length. Some videos exceeded three hours.

15          Forensics also revealed that Fuechtener, using the Skype username larsusa22, offered

16   to distribute child pornography by sharing his GigaTribe child pornography folder in

17   exchange for watching the other user have sex with his minor daughter on the web cam.

18   Using Grindr profiles associated with his two email addresses, Fuechtener also engaged in

19   chats to coordinate watching “yng”/ “young”/ “young brothers”/ “young porn”/ “Perv

20   porn” on a laptop in a hotel room in Las Vegas, and to make plans to “drug a young.” In

21   another Grindr chat, Fuechtener indicated that he is into “taboo stuff, yng, and family.”

22   When asked more specifically “What ages do you like?” Fuechtener responded “13-16.”

23

24   2
            This is the same house Fuechtener sold and attempted to fraudulently move the proceeds
     from the Court’s reach.
                                               Page 4 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 5 of 23



 1          After admitting these facts and pleading guilty, Fuechtener attempted to blame

 2   others for the child pornography forensically attributable to only him. This includes

 3   separately blaming his husband (during the motion to withdraw his plea) and his friend

 4   “Joel” (in his interview with Dr. Mark Chambers). During trial, however, the government

 5   showed that nearly every seized device with child pornography contained files created and

 6   accessed when Alfter was confirmed as traveling outside of the United States. And, on a jail

 7   call, Fuechtener acquiesced to Alfter’s statements that Fuechtener changed all the

 8   passwords on the computers and that Alfter did not know the passwords, thereby making it

 9   impossible for Alfter to access the child pornography on the password-protected devices.

10   Indeed, during the execution of the search warrant, Fuechtener provided the password to

11   Alfter’s computer login (which agents had been unable to bypass), revealing a paused child

12   pornography video on the screen.

13                                    IV. Points and Authorities

14   A.     Fuechtener has forfeited any credit for acceptance of responsibility by falsely
            denying involvement in the offense, frivolously contesting relevant conduct,
15          providing conflicting statements regarding his involvement, and attempting to
            withdraw his guilty plea.
16
            District courts may grant a two-level downward adjustment to a defendant who
17
     “clearly demonstrates acceptance of responsibility for his offense,” but it is the defendant who
18
     “bears the burden of showing that he has accepted responsibility for his actions.” United
19
     States v. Ramos-Medina, 706 F.3d 932, 940 (9th Cir. 2013). A defendant who “falsely denies,
20
     or frivolously contests, relevant conduct that the court determines to be true has acted in a
21
     manner inconsistent with acceptance of responsibility.” U.S.S.G. § 3E1.1, app. n.1.
22
            This Court accepted the factual basis of Fuechtener’s plea, finding the relevant
23
     conduct to support the guilty plea to be true. However, a “defendant who enters a guilty
24

                                              Page 5 of 23
            Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 6 of 23



 1   plea is not entitled to adjustment under this section as a matter of right.” U.S.S.G. § 3E1.1,

 2   app. n.3. Instead, he must clearly demonstrate acceptance. Fuechtener has not only failed to

 3   demonstrate acceptance, but has openly and actively disclaimed responsibility.

 4            1. Statements to Dr. Mark Chambers

 5            On March 7, 2017, the government received a Forensic Psychological Evaluation for

 6   Fuechtener prepared by Dr. Mark J. Chambers. 3 The report, previously provided to the

 7   Probation Office with its conclusion incorporated into the PSR, was based on Chambers’

 8   interview of Fuechtener. During the interview, Fuechtener denied the admissions he made

 9   before the Court during his sworn plea colloquy, contradicting the plea’s factual basis.

10       Statements in Plea Agreement                    Statements to Dr. Mark Chambers
         The videos in his possession were               He acknowledged the videos on the media
11       downloaded from the internet by him. ECF        in his home, but explained it was likely
         No. 146, at 5.                                  downloaded by his friend, Joel, 4 who was
12                                                       involved in file sharing networks.
         Post-Miranda, he admitted that the Lars45       He claimed he never personally used file
13       GigaTribe account belonged to him. ECF          sharing to download pornography, and the
         No. 146, at 5-6.                                first child porn files appeared on his
14                                                       computer in March of 2015, 5 about the
                                                         same time he began inviting outsiders such
15                                                       as his friend “J” into his home.
         He offered to trade child pornography in        He admitted to viewing Internet
16       exchange for watching another user have         pornography on his personal computers,
         sex with his minor daughter on webcam.          but insisted he was not interested in child
17       ECF No. 146, at 6.                              pornography.

18
     3
             The government provides this report to the Court under seal. Ex. A. Although the Chambers
19   Evaluation is illustrative in demonstrating Fuechtener’s lack of contrition and boldfaced lies, as
     Chambers has not been designated as a qualified expert in this case, because Chambers’ conclusions
20   are based upon Fuechtener’s lies, and because even Fuechtener now disavows Chambers, the Court
     should decline to consider any conclusions drawn in the report. See U.S.S.G. § 6A1.3 (The Court
21   should not consider anything at sentencing that lacks “sufficient indicia of reliability to support its
     probable accuracy.”). If it would be helpful to the Court, the government stands ready to provide
     briefing regarding the inaccuracies of Chambers’ conclusions contained in the report.
22   4
             “Joel” appeared on Fuechtener’s witness list, sharing Fuechtener’s residence address.
     Fuechtener did not explain why he would allow the person allegedly responsible for his current
23   situation to continue to reside in his home post-indictment.
     5
             Fuechtener’s fabrication is belied further by the forensic evidence, which showed files
24   downloaded as early as 2007 (device 1B37) and 2014 (device 1B7). Fuechtener’s objections to the
     PSR in this regard ignore the testimony about the forensic evidence that was presented at trial.
                                                 Page 6 of 23
            Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 7 of 23



 1       Using Grindr profiles associated with his       He claimed he has no interest in having
         two email addresses, he engaged in chats to     sexual contact with a child. He admitted
 2       coordinate watching child pornography           that he had a “feeling” of it being wrong,
         and admitted being into child                   that he had the child porn in his
 3       pornography. ECF No. 146, at 6.                 possession, and he recalled thinking to
                                                         himself, “Why do you have that stuff if
 4                                                       you’re not into it?”

 5

 6            Fuechtener’s statements to Chambers directly conflict with his sworn admissions to

 7   the Court and are untethered from the overwhelming evidence. By stating these untruths

 8   and attempting to skew Chambers’ opinion, even as he now attempts to back away from it,

 9   Fuechtener has forfeited his right to any acceptance of responsibility.

10            2. Motion to Withdraw Guilty Plea

11            Fuechtener filed a motion to withdraw his guilty plea. ECF No. 194. After a five-day

12   evidentiary hearing, the Court denied Fuechtener’s motion. ECF Nos. 248, 254, 255, 259,

13   260, 269. Under the plain terms of the plea agreement, by filing the motion, Fuechtener

14   forfeited his right to “a two-level downward adjustment for acceptance of responsibility.”

15   See ECF No. 146, at 8. In the motion, Fuechtener asserted actual innocence, and later

16   testified falsely that he did not commit the offenses to which he had pleaded guilty. The

17   Court should find that Fuechtener is not entitled to credit for acceptance of responsibility. 6

18   B.       The Court should sentence Fuechtener to a 365-month term of imprisonment,
              followed by a lifetime period of supervised release.
19
              The Court must “‘impose a sentence sufficient but not greater than necessary’ to
20
     reflect the seriousness of the offense, promote respect for the law, and provide just
21
     punishment; to afford adequate deterrence; to protect the public; and to provide the
22

23
     6
             If the Court does not give Fuechtener credit for acceptance of responsibility and leaves the
24   remaining portions of the Plea Agreement intact, the total offense level is 42, with a sentencing
     guideline range of 360 months to life (720 months) imprisonment.
                                                 Page 7 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 8 of 23



 1   defendant with needed . . . correctional treatment.” United States v. Carty, 520 F.3d 984, 991

 2   (9th Cir. 2008) (quoting 18 U.S.C. § 3553(a)).

 3          As contemplated by the plea agreement, the government requests that the Court

 4   sentence Fuechtener to 365 months of imprisonment. The government stands by the

 5   stipulated base offense level and specific offense characteristics set forth in the plea

 6   agreement (minus acceptance of responsibility as explained) and provides a basis for this

 7   recommended sentence below. This recommendation also considers other relevant conduct,

 8   the § 3553(a) factors, issues the Court should not factor, and the PSR’s recommendation.

 9          1.      The Sentencing Guideline Range

10          In the plea agreement, the parties agreed upon a base offense level of 22, along with a

11   number of sentencing enhancements arising from the nature and extent of the material

12   recovered from Fuechtener’s devices. For the Court’s convenience, and because of

13   Fuechtener’s specious contentions disavowing the factual basis for his plea at various times

14   during the pendency of this case, the government summarizes the factual basis supporting

15   the applicability of each enhancement below. After applying these enhancements, and

16   subtracting the two points for acceptance of responsibility, the total offense level is 42. With

17   a total offense level of 42 and a Criminal History Category I, the advisory guidelines

18   recommend a sentence of 360 months to life. The government stands by this calculation,

19   and for the reasons explained herein, recommends a 365-month term of imprisonment.

20          Material Depicting Prepubescent Minors. U.S.S.G. § 2G2.2(b)(2) provides for a 2-level

21   sentencing enhancement “[i]f the material involved a prepubescent minor or a minor who

22   had not attained the age of 12 years.” Fuechtener admitted he received, possessed, and

23

24

                                               Page 8 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 9 of 23



 1   distributed a video titled “XXXXXtoddler 2012 man fuck little boy in ass XXXXX,” 7

 2   depicting a 3- to 4-year-old boy being forcibly sodomized by an adult male. The child can be

 3   heard whimpering in the video. See also Trial Exhibits 1, 32, 33, 35, 36, 37, 38, 39, and 40.

 4          Knowing Distribution. Under U.S.S.G. § 2G2.2(b)(3)(F), Fuechtener is subject to a 2-

 5   level sentencing enhancement if he “knowingly engaged in distribution, other than

 6   distribution described” in other subsections. Fuechtener engaged in knowing distribution in

 7   two ways: (1) through use of the GigaTribe chat platform; and (2) through Skype. In a

 8   GigaTribe chat, Fuechtener initiated contact with TFO Ahmed and provided the password

 9   to locked folders, which allowed TFO Ahmed to download child pornography. 8 Fuechtener

10   used Skype to distribute child pornography in exchange for watching another user have sex

11   with his minor daughter on web cam. See also Trial Exhibits 20A and 20B.

12          Sadistic or Masochistic Conduct. U.S.S.G. § 2G2.2(b)(4) provides for a 4-level

13   sentencing enhancement if “the offense involved material that portrays (A) sadistic or

14   masochistic conduct or other depictions of violence; or (B) sexual abuse or exploitation of

15   an infant or toddler.” Fuechtener possessed, received, and distributed a video titled

16   “XXXXXbondage,” to TFO Ahmed. This video depicts a blindfolded 7- to 8-year-old boy

17   performing oral sex on an adult male’s erect penis. Another video, titled “8yo anal fuck

18   XXXXX,” shows an adult male anally raping a child. The child can be heard yelling and

19   crying in pain throughout the video. The fact that the child is in actual pain, as well as the

20   anal penetration of the child, supports this enhancement. See United States v. Rearden, 349

21   F.3d 608, 615 (9th Cir. 2003). See also Trial Exhibits 1, 32, 33, 35, 36, 37, 38, 39, and 40.

22

23   7
             “XXXXX” in file names indicates redaction to help safeguard victims.
     8
             Through use of the GigaTribe, Fuechtener both knowingly engaged in distribution and
24   advertised child pornography. See United States v. Williams, 659 F.3d 1223, 1224 (9th Cir. 2011);
     United States v. Franklin, 785 F.3d 1365, 1367 (10th Cir.), cert. denied, 136 S. Ct. 523 (2015).
                                                 Page 9 of 23
         Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 10 of 23



 1          Pattern of Activity. U.S.S.G. § 2G2.2(b)(5) provides for a 5-level sentencing

 2   enhancement if Fuechtener “engaged in a pattern of activity involving the sexual abuse or

 3   exploitation of a minor.” Fuechtener engaged in a pattern of activity consisting of at least

 4   three separate instances of sexual exploitation of a minor.

 5          First, using Skype, Fuechtener engaged in chats with another user wherein

 6   Fuechtener attempted to induce the other user to have sex with his minor daughter on web

 7   cam for Fuechtener to watch. The chats indicate that the “daughter” is a minor because the

 8   other user states he “can fuck her tomorrow,” because “she is with her mother today.” The

 9   Skype chats show that Fuechtener attempted to, conspired to, and aided and abetted any

10   person to employ, use, persuade, induce, entice, or coerce a minor to engage in sexually

11   explicit conduct for the purpose of transmitting a live visual depiction of that sexual

12   conduct, a violation of 18 U.S.C. § 2251(a), (c)(1), (e), and NRS § 432B.110(3). Second,

13   using Grindr, Fuechtener engaged in chats to coordinate a child pornography watch party,

14   and to “drug a young.” 9 These Grindr chats show that Fuechtener conspired to commit

15   sexual abuse of a minor in violation of 18 U.S.C. § 2242(2)(B) and NRS §§ 432B.100,

16   201.230 (Lewdness with a child), 200.366 (Sexual assault), 200.368 (Statutory sexual

17   seduction). Third, TFO Ahmed’s trial testimony and Trial Exhibits 1, 2A, 2B, and 2C, show

18   that Fuechtener advertised child pornography in violation of 18 U.S.C. § 2251(d). 10 See

19

20   9
              The PSR shows that it was Fuechtener engaging in these chats. Fuechtener identified himself
21   as “Jan,” indicated his interest in “taboo” and “yng” porn, and asked “shall we drug a young?”, all
     over the course of less than 4 days. PSR ¶ 36. After the search warrant was executed and his phone
     was confiscated, Fuechtener again identified himself as “Lars.” Id.
22   10
              Although the government has agreed to dismiss the advertising charges at the time of
     sentencing, the Court has received evidence of this relevant conduct and may consider it as relevant
23   conduct, as is permissible under the Sentencing Guidelines and the Plea Agreement. ECF No. 146,
     at 8. (“The Court may consider any counts dismissed under this Plea Agreement and all other
24   relevant conduct, whether charged or uncharged, in determining the applicable Sentencing
     Guidelines range and whether to depart from that range.”)
                                               Page 10 of 23
         Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 11 of 23



 1   Williams, 659 F.3d at 1224; Franklin, 785 F.3d at 1367.

 2          Use of a Computer. U.S.S.G. § 2G2.2(b)(6) provides for a 2-level sentencing

 3   enhancement if the defendant used “a computer or an interactive computer service for the

 4   possession, transmission, receipt, or distribution of the material, or for accessing with intent

 5   to view the material.” In this case, Fuechtener’s use of nine devices, found in virtually every

 6   area of his house, to separately possess, receive, and distribute child pornography supports

 7   this enhancement. The Court could also consider Fuechtener’s use of GigaTribe search

 8   terms and online chats to receive, advertise, and distribute child pornography.

 9          600+ images. When considering the summary chart in evidence prepared by SA

10   Panovich, the evidence shows > 9,000 child pornography videos found across Fuechtener’s

11   devices. Fuechtener argues that a few of the videos may have been duplicates, but on each

12   device, the NetClean report automatically ran a check for duplicate images and only

13   counted files with unique hash values/digital fingerprints, i.e., unique files.

14          Even if there are duplicate images across devices, this does not alter the total number

15   of images. A simple analogy demonstrates why. Assume Fuechtener went to the grocery

16   store and collected two shopping carts – Cart A and Cart B. In Cart A, he placed a bottle of

17   soda. In Cart B, he placed an identical bottle of soda. At check out, he insisted he only

18   needed to pay for the bottle of soda in Cart A because the bottles were identical. Here, each

19   device is a different “cart” and each alleged duplicate image is a bottle of soda. Just as the

20   customer must pay for two bottles of soda, Fuechtener should be held accountable for all of

21   the files on his different devices. More importantly, each device was found in a different part

22   of the home, and thus the location and timing of the possession, receipt, and distribution of

23   each device was distinct. Accordingly, each of the images must count separately.

24

                                              Page 11 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 12 of 23



 1          To the extent Fuechtener argues images should not be counted because possession is

 2   a lesser-included offense of receipt, and the Court cannot convict him of both based on the

 3   same images, see United States v. Davenport, 519 F.3d 940, 944 (9th Cir. 2008), this argument

 4   ignores the rule in child pornography cases. The Ninth Circuit recently explicitly held that,

 5   “[i]n the context of child pornography, a defendant may be convicted both of receipt of one

 6   image and possession of another image, or for receipt of an image on a hard drive and

 7   possession of the same image on a compact disc, but not for receipt and possession of the

 8   same image on the same device.” United States v. Johnston, 789 F.3d 934, 938 (9th Cir.), cert.

 9   denied, 136 S. Ct. 269 (2015) (emphasis added). Thus, applying Johnston’s reasoning, this

10   Court can and should add the unique images across devices to tabulate a total of over 9,000

11   videos of child pornography possessed and received by Fuechtener on nine separate

12   devices. 11 See also, United States v. Ardolf, 683 F.3d 894, 902 (8th Cir. 2012) (a plain reading of

13   U.S.S.G. § 2G2.2 cmt. N. 4(B) requires counting duplicate images).

14          In any event, given the evidence presented at trial, the Court’s calculation of number

15   of images is academic at this point. If the Court considers only device 1B7, for example, it

16   contains 3,322 unique child pornography files, including nine bestiality files and nine

17   bondage files, i.e., well over 600 images. 12 Several other devices also independently reach the

18   600 image threshold (e.g., Device 1B16 had 811 unique child pornography files, Device

19   1B30 had 1,638 unique child pornography files, Device 1B37 had 554 unique child

20
     11
              There are no double jeopardy concerns in this case. Fuechtener admitted that “nine devices
21
     found in virtually every area of the house contained child pornography videos and images. . .” ECF
     No. 146, at 5 (emphasis added). He further admitted that “there were over 9,000 child pornography
22   videos found across devices.” Id. (emphasis added). Even if these files are the same (which they are
     not), this satisfies the multiple device requirement of Johnston.
23   12
              Even this number under-represents the total for guidelines purposes because it does not take
     into account multiplying the videos by 75 to determine the number of images. Relatedly, if the Court
24   considers only the 22 videos initially downloaded by TFO Ahmed, applying the 1 video = 75 images
     conversion, these videos also independently represent over 600 images. See Trial Ex. 1.
                                                Page 12 of 23
         Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 13 of 23



 1   pornography files). Any of these devices taken alone meets the government’s burden.

 2          The Court should find that the government has met its burden to support all of the

 3   plea agreement’s sentencing enhancements.

 4          2.     Section 3553(a) Factors

 5          When the Court considers the section 3553(a) factors, the Court should determine

 6   that the factors necessitate a 365-month sentence.

 7                 a.     Nature and Circumstances of the Offense

 8          The development and alarming escalation of Fuechtener’s seriously deviant

 9   tendencies dictate a 365-month sentence. The evidence elicited at trial shows a steady

10   progression of behavior, beginning with merely receiving and possessing child pornography,

11   graduating to advertising and distributing child pornography, developing into comfort to

12   engage others to watch child pornography in groups, and ultimately coordinating hands-on

13   offenses that apparently never culminated. Fuechtener’s behavior rapidly escalated and

14   became progressively more brazen until he was caught. Fuechtener actively sought like-

15   minded individuals engaging in child exploitation behavior and transitioned from the

16   anonymity associated with online file sharing to in-person contact with other offenders.

17   Fuechtener also sought to learn how to commit hands-on offenses against children.

18          Typical defendants convicted of possession, receipt, or distribution of child

19   pornography remain private and ashamed, viewing child pornography alone at home. Not

20   so with Fuechtener. He admittedly invited others to his home to view child pornography.

21   He offered to trade child pornography in exchange for watching a father sexually assault his

22   minor daughter. This apparently never occurred, but not for Fuechtener’s lack of trying.

23          Fuechtener’s celebrity status as a magician and his associated wealth emboldened

24   this unabashed behavior, making him think he was untouchable or that his money and fame

                                             Page 13 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 14 of 23



 1   could save him. Even after getting caught, rather than accepting responsibility or showing

 2   any remorse, he changed his story at least five times and attempted to deprive victims of

 3   restitution for his own benefit. No matter how famous or rich he may think he is, his actions

 4   will have long-lasting, devastating, and debilitating effects on the children he victimized, as

 5   reflected in more than 1000 pages of victim impact statements and restitution requests. 13 The

 6   Court should not reward his tactics.

 7                 b.      History and Characteristics of the Defendant

 8          Fuechtener is a 41-year-old man who was working as the headlining magician at the

 9   Tropicana Hotel and Casino in Las Vegas. According to his website, he “has been awarded

10   some of the most important international awards of the entertainment industry.” See

11   http://www.janrouven.com/janrouven-awards.en.html (last visited February 21, 2019).

12          Fuechtener’s PSR interview reveals no mitigating information. Fuechtener grew up

13   in an “upper-middle-class family where all of his basic needs were met,” and where he

14   “never experienced any physical or emotional abuse.” PSR ¶ 75, 76. Fuechtener has never

15   had “significant illnesses, injuries, or surgeries,” or “any past or present mental health issues

16   or counseling.” PSR ¶ 83, 85. Nor is he a “victim of sexual abuse.” PSR ¶ 76.

17          In addition to showing a lack of remorse by trying to withdraw his plea and claiming

18   actual innocence at one point, several of Fuechtener’s statements further weigh in favor of a

19   longer term of imprisonment. In the face of overwhelming evidence of his sexual deviance

20   and his guilty plea, he still “doesn’t think he needs any form of treatment.” PSR ¶ 86, 88.

21          Astonishingly, Fuechtener and his closest confidantes believe he has been sufficiently

22   punished because he lost his stardom. For example, Fuechtener and his husband feel that

23   Fuechtener has suffered enough because the loss of headliner status is “a sentence for

24
     13
            The government submits a video impact statement for the Court’s review under seal. Ex. B.
                                               Page 14 of 23
         Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 15 of 23



 1   [Fuechtener] in and of itself.” PSR ¶ 81. Fuechtener’s ability to put his own status and

 2   privilege over that of the children he watched being raped is astounding and should give this

 3   Court considerable pause. A lengthy sentence is necessary to protect the public from

 4   Fuechtener’s lack of remorse for his victims and his deluded belief that he is the victim here.

 5                  c.     Furthering Sentencing Goals

 6          Fuechtener needs a 365-month sentence to adequately further the goals of

 7   sentencing, reflecting the seriousness of the offense and the debilitating effects the offense

 8   has on the child victims, deterring Fuechtener from his criminal activities, promoting

 9   respect for the law, and protecting the public.

10          As noted by the PSR, the sheer number of videos, their length, and sadistic content

11   are “unprecedented,” and have “never been observed before” in this District. PSR ¶ 137. If

12   Fuechtener showed an ounce of regret, remorse, or contrition for the pain and harm

13   inflicted on the true victims of his crimes, a lower sentence might be appropriate. But, even

14   now, Fuechtener shows concern only for himself: how he will rebuild his popularity and

15   financial status; how he felt wronged by the American justice system; and how he could

16   wriggle his way out of his guilty plea and waste considerable Court and government

17   resources in attempting to do so. Then, in an effort to provide mitigation to the Court,

18   Fuechtener attempted to skew Chambers’ professional opinion by lying.

19          The lengths Fuechtener has gone to in an effort to benefit himself knows no bounds.

20   He slandered four respected CJA-panel defense attorneys, all of whom testified credibly

21   under combative and hostile cross-examination. Unlike other similarly-situated defendants

22   who can recognize the harm they caused, Fuechtener’s entirely self-centered vision and

23   disconnected reality should give the Court concern.

24

                                              Page 15 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 16 of 23



 1                  d.     Kinds of Sentences Available

 2          Comparing Fuechtener’s conduct with others somewhat similarly-situated further

 3   supports the government’s requested sentence. 14 Like most other child pornography

 4   defendants, Fuechtener has no criminal history. But unlike other defendants who collect

 5   and view child pornography as a private deviance, Fuechtener is the exception because he

 6   gathered groups of like-minded pedophiles for child pornography viewing events.

 7          Fuechtener’s case is dissimilar from other child pornography cases in several other

 8   significant ways. First, in the typical child pornography case, defendants who plead guilty

 9   accept full responsibility close to the time of indictment, and well before any scheduled trial.

10   In contrast, Fuechtener pushed for trial at the first trial setting, smiled and laughed

11   throughout the entire presentation of the government’s case-in-chief, and only decided to

12   plead guilty after the Court saw nearly all of the evidence against him. Then, after the Court

13   canvassed him extensively, after he knowingly and voluntarily pleaded guilty, and after the

14   government agreed to dismiss a count it had already proven, Fuechtener decided to

15   withdraw his guilty plea. At the evidentiary hearing on his motion, Fuechtener testified

16   under oath inconsistently with his plea allocution, perjuring himself. He also enlisted the

17   help of a fellow inmate, Bret Humphries, and caused Humphries to lie on his behalf.

18          Fuechtener wasted countless hours of the Court’s time and asked the Court to credit

19   his perjured testimony over his plea colloquy. The Court saw through his lies and denied his

20   frivolous motion, but he still asks this Court to believe he has accepted responsibility. Even

21   now, he minimizes the harm he caused noting that he would have only gotten a fine had

22   this happened in Germany. PSR ¶ 139. Fuechtener has expressed no remorse whatsoever.

23

24   14
            The government acknowledges that such a comparison is difficult in this case because
     Fuechtener’s conduct stands in a league of its own.
                                              Page 16 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 17 of 23



 1          Second, in the typical case, the defendant pleads to a single count of possession,

 2   receipt, or distribution. In contrast, because of the egregious nature of the criminal acts in

 3   this case, the government required Fuechtener to plead guilty to three-counts—possession,

 4   receipt, and distribution—and to agree to have the sentence on the possession count run

 5   consecutively to the sentence imposed on the receipt/distribution counts. This resolution

 6   validates the government’s requested sentence because it places Fuechtener into a different

 7   class of multi-count defendants who receive substantially higher sentences.

 8          For example, the Ninth Circuit has affirmed 120-month sentences for defendants

 9   convicted on a single count. See United States v. Gillespie, 463 F. App’x 692, 693 (9th Cir.

10   2011). For two-count convictions, the Ninth Circuit has affirmed sentences as high as 30

11   years. See United States v. Maier, 646 F.3d 1148 (9th Cir. 2011) (210 months); United States v.

12   Savanh, 727 F. App’x 931, 933 (9th Cir. 2018); United States v. Guerrieri, 184 F. App’x 630,

13   631 (9th Cir. 2006) (262 months); United States v. Hernandez, 795 F.3d 1159, 1169 (9th Cir.

14   2015) (262 months); United States v. Aguirre, 448 F. App’x 670, 672 (9th Cir. 2011) (30-year

15   sentence). 15 Given the Ninth Circuit’s approval of a 30-year sentence on two counts of

16   conviction, the government’s request for a 365-month sentence (30.4 years) for this

17   especially egregious three-count conviction is substantively reasonable. 16

18

19

20
     15
             The PSR’s recommendation does not adequately consider the sentences affirmed by the
     Ninth Circuit or others imposed in this district. For example, based on counts of conviction, James
     Scott Alva, see United States v. Alva, No. 2:14-cr-23, ECF No. 334, who received a 293-month
21
     sentence, is perhaps the most similarly situated. But counts of conviction is where the similarity ends
     because Alva was not subject to the +5 enhancement for pattern of sexually exploitative behavior.
22   Alva also viewed his collection in private rather than hosting drug-fueled pedophile sex parties and
     seeking to drug a child. If Alva deserved 293 months, Fuechtener easily deserves 365 months. See
23   also, United States v. Pincombe, No. 2:14-cr-178-JAD-GWF, ECF No. 221 (300 month-sentence;
     Pincombe was not subject to the +5 enhancement for pattern of sexually exploitative behavior).
24   16
             The statutory maximum on each count is 20 years. If the Court follows the recommendation
     of the parties, the statutory sentencing range is five to 40 years.
                                                 Page 17 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 18 of 23



 1          3.      Facts the Court Should Not Consider

 2          Removability Status. The guidelines do not provide for a downward departure based

 3   on potential removability as a result of a conviction or guilty plea. In fact, the Court may

 4   not consider national origin, and any departure on this basis is prohibited. See U.S.S.G. §

 5   5K2.0(d); see also Fruchtman v. Kenton, 531 F.2d 946, 949 (9th Cir. 1976) (immigration

 6   consequences are collateral to a guilty plea when the removal “was not the sentence of the

 7   court which accepted the plea, but of another agency over which the trial judge has no

 8   control and for which he has no responsibility” (citation omitted)). Imposing a shorter

 9   sentence based on removability would also promote Fuechtener’s stated goal to move to

10   another country to start another magic show to “re-gain public confidence in his fan base,”

11   namely children, and “become a successful illusionist again.” PSR ¶ 140. A shorter sentence

12   that would allow him to travel freely to other countries whose children are not protected

13   from sexual predators does not provide just punishment or protect the public. The Court

14   should not grant any downward departure on this basis. 17

15          4.      Response to the Probation Office’s Recommendations

16          Downward Variance. The government strongly disagrees with the PSR’s

17   recommended sentence. The PSR calculates a guidelines range of life imprisonment, yet

18   concludes that a downward variance to 282 months is warranted, without providing any

19   supporting argument or rationale to justify this significant (438 month) variance.

20

21
     17
              The Court should reject any request for leniency based on removability for the additional
     reason that removal would benefit, not burden, Fuechtener. He has positive notoriety and wealth in
     Germany and would have access to a lavish lifestyle there, notwithstanding that the Court restrained
22   the proceeds of his home sale. The government learned that Fuechtener had already sold a home
     with considerable value and transferred those proceeds to Alfter. Notably, it was only through
23   serendipity that the government learned Fuechtener was attempting to transfer nearly $1 million
     dollars of proceeds from the sale of the Residence to Alfter in Germany. Through diligence and
24   multiple motions, the government was able to ensure that those funds were deposited with the Court
     for restitution and fine purposes.
                                               Page 18 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 19 of 23



 1           The downward variance recommendation notwithstanding, the PSR acknowledges

 2   the facts in this case support an upward variance. See PSR ¶ 129, 130. For example, the PSR

 3   notes that the number of images in this case is “epic,” at upwards of 467,303 images, the

 4   length of many videos exceeds five minutes, and one video is nearly four hours long. PSR ¶

 5   130. At a bare minimum, the Court should impose a guideline sentence on these facts.

 6           Further undermining the recommended downward variance, the PSR agrees there is

 7   a serious need to protect the public from Fuechtener, to “unwind the defendant’s fame and

 8   fortune,” 18 block “his opportunities to purchase electronic devices at will,” and limit “his

 9   ability to create situational opportunities to be in proximity of children.” 19 PSR ¶ 135.

10   Indeed, the PSR cautions that his financial position and ability to travel the world is not “in

11   the best interest of any child he may come into contact with.” PSR ¶ 145 (emphasis added).

12           Treatment. The PSR suggests that Fuechtener should maximize the amount of

13   treatment while in custody because he is unlikely to serve any time on supervised release,

14   but a sentencing court “may not impose or lengthen a prison sentence to enable an offender

15   to complete a treatment program or otherwise to promote rehabilitation.” Tapia v. United

16   States, 564 U.S. 319, 335 (2011); see also 18 U.S.C. § 3582(a). Instead, the Court may

17   consider rehabilitation only in fashioning the terms and conditions of supervised release.

18   See, e.g., 18 U.S.C. § 3562(a). Setting aside whatever treatment opportunities may be

19   available, to protect the public, the Court should impose a substantial custodial sentence,

20

21   18
              Recently, the government became aware of a Netflix documentary “Magicians Life in the
     Impossible,” featuring Fuechtener. See http://www.magiciansmovie.com/. The existence of this
22   film and that it is likely Fuechtener will receive royalties further highlights that the PSR’s
     recommended downward variance will not suffice to “unwind [Fuechtener’s] fame and fortune.”
23   19
              Fuechtener reported to Chambers that he and his husband engaged in threesomes together
     and often with “patrons of his show.” Ex. A, at 3. This is especially concerning when Fuechtener
24   reported that his “ultimate goal” is to “re-gain public confidence in his fan base so he can sell show
     tickets to parents and their kids.” PSR ¶ 139.
                                                 Page 19 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 20 of 23



 1   especially as Fuechtener has repeatedly downplayed the seriousness of this case. See PSR ¶

 2   140 (He has a “cavalier ideology toward possible penalties for his criminal conduct,” “does

 3   not appear remorseful,” and is “more concerned about his image and how he can minimize

 4   the damage done to his reputation as a popular entertainer”).

 5          5.      Restitution and Fine

 6          Unlike restitution, which is mandatory in this case, the Court decides in its

 7   discretion whether to impose a fine. The Ninth Circuit has advised that, in cases

 8   where the defendant has failed to show that he cannot pay a fine, the sentencing court

 9   should consider “the Guidelines’ recommendation, the § 3553(a) factors, and the 18

10   U.S.C. § 3572(a) factors to determine the appropriateness of the imposition of a fine

11   and its amount.” United States v. Orlando, 553 F.3d 1235, 1239-40 (9th Cir. 2009)

12   (internal citations, quotations, and alterations omitted). In imposing a fine, the Court

13   must “explain its decision sufficiently to permit meaningful appellate review.” Id.

14          Under guideline 5E1.2, the Court may impose a fine of up to $500,000, based on

15   Fuechtener’s offense level. Considering the § 5E1.2 and 18 U.S.C. § 3572 factors, the Court

16   should impose a fine of $500,000. 20 First, this amount reflects the seriousness of the

17   offense—one of the largest child pornography cases in the District of Nevada, and an

18   offense that has a debilitating, lifetime effect on its victims. Second, Fuechtener has the

19   ability to pay the fine as demonstrated by the significant funds already on deposit with the

20   court. A maximum fine plus the restitution would only account for about half of the funds

21   on deposit. Third, the fine would place no significant burden on Fuechtener, who is a multi-

22   millionaire with no dependents. Fourth, Fuechtener has to pay mandatory restitution, but

23

24
     20
            Based on three counts of conviction, the statutory cap on the fine is $750,000.
                                                Page 20 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 21 of 23



 1   that amount is relatively small based on the victims who have elected to seek restitution at

 2   this time ($70,000 + $15,000 = $85,000). Fifth, there are limited collateral consequences,

 3   save possible removal, for this conviction. Sixth, Fuechtener has never been fined for a

 4   similar offense. Seventh, there are costs associated with imprisonment. Eighth, given

 5   Fuechtener’s attempts to hide his assets from the court to prevent them from being applied

 6   to restitution, a fine would be equitable to address his attempt to evade restitution.

 7          Turning to Section 3572(a) factors, Fuechtener is a multi-millionaire who had a very

 8   successful show on the Las Vegas Strip. The Clerk of Court has on deposit slightly less than

 9   a million dollars for satisfaction of restitution and fines. After satisfying the proposed fine

10   and full restitution, Fuechtener would still receive a large sum of money back. The burden

11   imposed on Fuechtener or his husband (who may argue that he is financially dependent)

12   would be minimal for the same reason. Although restitution will be ordered, it will not be

13   for all victims because many have declined to participate. Subject to exceptions that do not

14   appear applicable here, fines are deposited into the Crime Victims’ Fund and disbursed for

15   the benefit of crime victims, see 42 U.S.C. § 10601, meaning a fine in this case would fill the

16   gap for victims of Fuechtener’s crimes who are too scared, ashamed, or traumatized to

17   come forward. 21 Lastly, ordering the proposed fine in no way impairs Fuechtener’s ability to

18   make restitution, as there are sufficient funds already available. Therefore, the government

19   requests the Court order full restitution to be paid in full immediately from the funds

20   deposited with the Court, as well as a fine of $500,000.

21

22

23
     21
            The restrained assets were from the sale of the Residence, where Fuechtener invited
24   pedophiles to come for child pornography watch parties. It is equitable for the funds from the sale of
     the Residence, where these children were re-victimized, to be applied to rehabilitate them.
                                                Page 21 of 23
          Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 22 of 23



 1          6.     Supervised Release

 2          Although Fuechtener will likely be removed upon release, the government

 3   nonetheless requests a lifetime term of supervised release. 22 This is because, in the event

 4   that Fuechtener is not immediately removed, the egregiousness and escalation of

 5   Fuechtener’s conduct warrants the maximum term of supervision. The facts of this case—

 6   including the escalation from receipt and possession of child pornography, to advertising

 7   and distribution, to pedophile sex parties and efforts to coordinate a hands-on offense—

 8   strongly suggest that Fuechtener’s rehabilitation, success, and any likelihood to re-offend

 9   will be reduced if he remains accountable for his recovery and rehabilitation under

10   supervision. Fuechtener’s continued deflection of culpability and delusions of innocence

11   notwithstanding his guilty plea further support a lengthy term of supervised release.

12                                            V. Conclusion

13          The United States respectfully requests that this Court sentence the defendant to a

14   365-month custodial sentence followed by a term of lifetime supervision. Any downward

15   departure or variance would negate the seriousness of this offense, expose the public to a

16   sexual predator, and fail to deter future misconduct by Fuechtener. Based on the totality of

17   circumstances, 365 months is sufficient but not greater than necessary to comply with the

18   goals of sentencing.

19          DATED this 21st day of February, 2019

20                                                        Respectfully submitted,

21                                                        NICHOLAS A. TRUTANICH
                                                          United States Attorney
22                                                            //s//
                                                          ELHAM ROOHANI
23                                                        Assistant United States Attorney

24
     22
            Guideline 5D1.1(c) does not apply here because supervised release is required by statute.
                                               Page 22 of 23
         Case 2:16-cr-00100-GMN-DJA Document 325 Filed 02/21/19 Page 23 of 23



 1
                           CERTIFICATE OF ELECTRONIC SERVICE
 2          This is to certify that the undersigned has served counsel for Defendant with the
 3   foregoing by means of electronic filing.

 4
     February 21, 2019
 5

 6                                                               //s//
                                                         ELHAM ROOHANI
 7                                                       Assistant United States Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                Page 23 of 23
